UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of report (Date of earliest event reported):February29, 2008 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 000-51757 16-1731691 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 1700 Pacific, Suite 2900 Dallas, Texas 75201 (Address of principal (Zip Code) executive offices) Registrant’s telephone number, including area code: (214)750-1771 (Former name or former address, if changed since last report): Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.
